Citation Nr: 1712482	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-33 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a skin disorder, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

2.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

3.  Entitlement to service connection for a disorder manifested by jerking leg, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to May 1985 and had a period of active service from September 1990 to March 1991 as a member of the Army Reserve in Southwest Asia.  He had additional periods of active duty for training and inactive duty for training while a member of the Army Reserves.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

As a preliminary matter, although the Veteran initiated an appeal regarding the issue of service connection for breathing problems, he did not perfect that appeal.  Thus, it is not currently before the Board.

The issue of service connection for a disorder manifested by a jerking leg, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1985 rating decision that denied service connection for a skin disease was not appealed.  The decision is final.

2.  Some of the evidence received since the prior August 1985 denial relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a skin disorder. 

3.  After affording the Veteran the benefit of the doubt, his skin disorder is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The RO's August 1985 rating decision which denied service connection for "skin diseases" is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2016).

2.  New and material evidence has been received since the RO's August 1985 rating decision; thus, the claim of service connection for a skin disorder is reopened.  38 U.S.C.A. 38  U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156  (2016).

3.  The criteria for service connection for a skin disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Because the Veteran's claim is granted by this decision, any error related to the VCAA with respect to these claims is harmless.  See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

New and material evidence

The Veteran seeks entitlement to service connection for a skin disorder.  Implicit in this claim is the contention that new and material evidence which is sufficient to reopen a previously disallowed claim of service connection has been received.

In general, VA rating decisions or Board decisions that are not timely appealed are final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court of Appeals of Veterans Claims (Court) has stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a skin disorder.  While the evidence of record at the time showed treatment in service for a skin disorder, the claim was denied in August 1985 because the Veteran failed to report for a scheduled VA medical exam.  The Veteran did not appeal that decision and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2016).

Since August 1985, new evidence has been added to the claims file that is material to the Veteran's claim.  Specifically, the Veteran submitted service treatment records from 1991, during his time with the Army Reserve in Kuwait, noting that he was treated for a rash of unknown etiology while in service.  The Veteran also submitted evidence of a diagnosis of a current skin disorder on his back.  As this evidence was not available at the time of the August 1985 denial, it is new.  Moreover, when presumed credible, the new evidence addresses both the in-service element and the requirement of a current disability, and thus it is material.  Shade, 24 Vet. App. 118.  

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for a skin disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Additionally, pursuant to 38 U.S.C.A. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2016, may be entitled to compensation.  38 U.S.C.A. § 1117 (a)(1); 38 C.F.R. § 3.317(a)(1).  As the Veteran's DD-214 shows that he served in the Southwest Asia theater of operations from September 1990 to March 1991, these provisions apply in this matter.

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C.A. § 1117.  Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection."  38 U.S.C.A. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B).

VA has defined a medically unexplained chronic multisymptom illness as "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).

Along with the three examples of a medically unexplained chronic multisymptom illness provided by § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b). 

The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2015).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In so doing, the Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

Here, the Veteran asserts that his currently-diagnosed skin disorder was incurred in service as a result of environmental exposures during his Gulf War service.  Current medical evidence of record, including an August 2016 VA medical examination, confirms current diagnoses of multiple skin conditions, including tinea versicolor and seborrheic keratosis.

The Veteran contends that his current disability was caused by his military service in Kuwait between September 1990 and March 1991.  Specifically, he alleges that his current skin symptoms stem from an exposure in Kuwait.

The Veteran's DD-214 indicates his primary specialty was chemical operations.  A June 1994 service treatment record (STR) notes a report of a recurrent rash on the Veteran's back since his return from the Gulf two years prior that occurred with heat exposure and was treated with hydrocortisone cream.  A March 1995 STR notes a report of a rash on the Veteran's back, arms, and legs "during the war" that consisted of small red bumps that worsened in humid, hot weather.  Examination revealed multiple small, erythematous papules on the Veteran's upper back.  The Veteran was told it was heat rash, and miliaria and xerosis were assessed.  In March 1995, the Veteran completed a comprehensive clinical evaluation questionnaire in connection with his service in the Persian Gulf and reported a rash since 1991.  In September 1995 the Veteran indicated that he was exposed to environmental hazards during his service in the Gulf to include smoke from oil fires, passive cigarette smoke, paint, petrochemical substances solvents, smoke from tent heaters, diesel, and food contaminated with smoke, oil, or other chemicals.

A February 2010 VA skin diseases examination report shows that the Veteran reported the onset of a rash on his back in 1991.  He stated that he wore chemical protection gear over his regular uniform for up to 24 hours for about six months during the war in Kuwait, that a military doctor told him he had developed a heat rash, and that he currently had intermittent flares of a rash on his back once per week that did not respond to topical medication.  The examiner noted that the medical record and separation examination report were silent for diagnosis and treatment of tinea versicolor.  The examiner also noted scattered macular hypopigmented area consistent with tinea versicolor on less than one percent of the total body on the left upper shoulder and back and opined that it was less likely than not caused by or related to military service.

In a December 2011 VA Form 9, the Veteran reiterated that he wore protective gear for days at a time in active service, to include when he was in bed, and that he believed it caused a skin rash.

In an August 2016 VA examination, the Veteran was diagnosed with tinea versicolor of the back and seborrheic keratosis of the back.  The examiner opined that the Veteran's current skin disability was less likely than not related to the rash of unknown etiology the Veteran incurred in Kuwait in 1991 because "tinea versicolor is a fungal infection treated with antifungal meds and seborrheic keratosis is a benign skin lesion that develops on the skin of unknown cause."

Despite the foregoing negative opinion, after weighing the probative value of the competent evidence, and after affording the Veteran the benefit of the doubt, the Board finds that the Veteran's skin disability is etiologically related to his military service.  While the August 2016 VA examiner's medical opinion is competent and probative, it is outweighed by the competent and credible evidence showing an onset of a chronic skin disorder in service, as well as the Veteran's competent lay statements of continuity ever since.  See Wilson, 2 Vet. App. 19. In this regard, the competent and credible evidence shows that the Veteran sought treatment for a rash of unknown etiology in 1991 while in Kuwait, and that the rash has recurred since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While symptoms, not treatment, are the essence of any evidence of continuity of symptomatology, the medical evidence also supports the Veteran's reports that various skin symptoms have been present since at least 1980.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Additionally, signs or symptoms involving skin qualify for presumptive service connection for undiagnosed illnesses resulting from service in the Persian Gulf.  See 38 C.F.R. § 3.317(b)(2).  Thus, after affording him the benefit of the doubt, the Veteran's skin disability is etiologically related to his military service.

Accordingly, after applying the benefit-of-the-doubt rule, the evidence is at least in equipoise in showing that service connection for a skin disability is warranted. Thus, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

New and material evidence has been received, and the claim of entitlement to service connection for a skin disorder has been reopened.

Service connection for a skin disorder is granted.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim for a disorder manifested by jerking leg, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness, is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this matter, the Veteran has claimed that he developed his jerking legs disorder during active military service.  

In connection with April 2005 VA treatment, the Veteran reported that his wife told him he frequently jerks his legs while sleeping.  The VA treatment provider noted normal reflexes and mobility of joints in the upper and lower extremities and intact cranial nerves.  A June 2005 VA treatment record assessed restless leg syndrome. 

In March 2009, the Veteran indicated that his leg jerking while sleeping worsened in frequency and length in the past five years and now included jerking of his entire body.  In February 2010, the Veteran further reported that all of his extremities jerked during the night.

In June 2016, the Board remanded the Veteran's jerking legs disorder claim to, among other things, arrange for the Veteran to undergo a VA examination to obtain the etiology of the Veteran's disorder, in light of the Veteran's competent statements that he experienced symptoms of jerking leg movements regularly since active service that may be related to exposure to environmental hazards in the Persian Gulf.

In August 2016, the Veteran was afforded a VA examination to test his peripheral nerves and sleep apnea, the result of which he was diagnosed with restless leg syndrome and obstructive sleep apnea.  The VA examiner concluded that the restless leg syndrome was not caused by or related to Gulf War environmental exposure, but was rather more likely than not genetically determined.  Similarly, the VA examiner concluded that the Veteran's obstructive sleep apnea was less likely than not caused by or related to Gulf War environmental exposure, but rather more likely than not related to a developmentally narrow oropharyngeal airway with superimposed elevation of body mass index (BMI).

However, the examiner also states that there is "no known cause" for restless leg syndrome and that it "sometimes runs in families."  That something "sometimes runs in families," in the Board's view, does not equate to that thing being "more likely than not" genetic.  Further, the VA examination failed to address or offer an opinion on the diagnosis of periodic limb disorder following an October 2010 sleep study.

Under these circumstances, the Board finds that further action is required to obtain an appropriate medical opinion (from the August 2016 examiner, preferably, or another appropriate physician) based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale.  See Stegall, 11 Vet. App. 271.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or obtain an opinion when developing a claim, it must provide or obtain an adequate one).

Prior to accomplishing action consistent with the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the record all outstanding, pertinent records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, the case is REMANDED for the following action:

1. Associate with the virtual claims file any outstanding VA and private treatment records.  If requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. After all available records and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the VA examiner who conducted the August 2016 VA examination.

If that individual is no longer employed by VA or is otherwise unavailable, arrange to obtain an opinion, based on review of the claims file from an appropriate examiner.  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the examiner designated to provide the addendum opinion.

With respect to diagnosed restless leg syndrome and periodic limb movement disorder, the examiner should provide an opinion, based on sound medical principles, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during or is otherwise medically related to his military service, to include symptoms alleged to have occurred therein.

In providing the requested opinion, the examiner must consider and discuss all pertinent in- and post-service medical and other objective evidence, as well as all lay assertions, to include the Veteran's competent assertions as to the nature, onset, and continuity of symptoms, and his explanation as to why he did not seek treatment during service.  The examiner should also address the October 2010 sleep study which diagnosed the Veteran's periodic limb movement disorder.

In particular, if the examiner finds the lack of a known cause of restless leg syndrome to be the main basis for a negative opinion, the examiner should explain why it is less likely than not related to service.

Complete, clearly-stated rationale for the conclusions reached must be provided.

3. To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. 271.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

5. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


